Title: To George Washington from Hugh Hughes, 29 December 1776
From: Hughes, Hugh
To: Washington, George



Sir
Peekskill [N.Y.] 29th Decr 1776

I have endeavour’d to comply with your Excellency’s Instructions, relative to the Department, as far as Time and Circumstances would permit.

The Tents, to the Amount of about eight Hundred, good and bad, have been forwarded to Fishkill, as well as the entrenching Tools, Pots and Camp-kettles, unless it be those rec’d within three or four Days. I have order’d an exact Return to be made from the Fishkill; which, with the like, of what is here, shall be forwarded as soon as possible. It was tho’t most adviseable to detain those deliver’d in last, on Account of the expected Militia.
The Tents are in very bad Plight, the most of them; to remedy which, I have sent for a Tentmaker, to Newhaven, and order’d up all the old Sails I could collect here, with others taken by General Heath at Hackinsack.
As to the Tools, I am [at] a Loss till I receive further Instructions how to get them repair’d; the Artificers Times being expired, and no Orders relative to them being come to Hand, makes it difficult how to act; especially as I have no Cash to discharge their Abstracts, having paid the Last Yesterday. I borrow’d 3250 Dollars in Hopes that it would enable me to answer the most pressing Demands, but that also is expended. I have written six Letters, at different Times, to General Mifflin, on this Subject, but am apprehensive some of them have miscarried, or, perhaps, his Absence from Headquarters may have prevented an Answer, as I rec’d none till Yesterday, and no Mention of Cash in that.
This is such a necessary Article, at present, especially, that I hope your Excellency has order’d some Provision to be made for the Department, at this Post, before this arrives; as I find, by Col. Biddle’s Letter that the last, but one, of mine got safe to Headquarters, in which, I had repeated my Apprehensions of being out of Cash, before any could arrive.
As Col. Biddle was directed to advise me of your Excellency’s Order concerning the Clothing, I beg Leave to refer your Excellency to a Letter on that Subject, which goes by the same Conveyance as this, to him.
I have employ’d several Hands to repair the different Kind of Boats belonging to the Army, and purpose, if Plank & Boards can be had, to have more of every Sort built, unless countermanded.
It appears to me that the enlisting of Teamsters and Waggoners independent of the Army, and that for a Year, at least, would be productive of Advantage to the Service.
As long as they know that they can go to their Regiments when they chuse, they are regardless of their Teams, whereas, if they are entirely attach’d to them, there will be a great Inducement to keep them in Order, as well as the Carriages. As the Service has, and does now suffer, for Want of some further Regulation of this Sort, I could not be silent on an Affair which so nearly affects the Army. My Reason for mentioning 

the Affair is, that it cannot be done, I conceive, without your Excellency’s Approbation.
The late Conduct of the Artificers seems to make it necessary that they should undergo a Reform, of Men, or Measures. Bacon’s Abstract, which is just come in, amounts to a Thousand Pounds lawfull, and it is tho’t, by all, that they have not earn’d three Hundred of it. Neither is that the only Evil, but when every Thing is at Stake, they cant be prevail’d on to drive a Nail, or set a Shoe. I dont care who has the Management, if the Work is but done Sir.
Any further Instructions that may be necessary, I shall gladly endeavour to execute with Fidelity. I am, with Regard & Respect, your Excellency’s most obedt and very Humble Servant

Hugh Hughes

